Cite as: 552 U. S. ____ (2008)                 1

                             Per Curiam

SUPREME COURT OF THE UNITED STATES
AVRON J. ARAVE, WARDEN v. MAXWELL HOFFMAN
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED

    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

               No. 07–110.   Decided January 7, 2008 


   PER CURIAM.
   Respondent Maxwell Hoffman was convicted of first-
degree murder and sentenced to death. See State v. Hoff
man, 123 Idaho 638, 851 P.2d 934 (1993). Hoffman
sought federal habeas relief on the grounds that, inter
alia, his counsel had been ineffective during both pretrial
plea bargaining and the sentencing phase of his trial. The
District Court, finding that Hoffman had received ineffec
tive assistance of counsel during sentencing but not during
plea bargaining, granted Hoffman’s federal habeas peti
tion in part and ordered the State of Idaho to resentence
him. Civ. Action No. 94–0200–S–BLW (Mar. 30, 2002),
App. to Pet. for Cert. 38, 65. The Ninth Circuit Court of
Appeals affirmed the District Court’s decision regarding
ineffective assistance of counsel during sentencing,* but
reversed with respect to the ineffective assistance claim
during plea negotiations. 455 F.3d 926, 942 (2006). The
Ninth Circuit thus granted the writ, ordering the District
Court to direct the State either to release Hoffman or to
“offe[r] [him] a plea agreement with the ‘same material
terms’ offered in the original plea agreement.” Id., at 943.
The State sought, and we granted, certiorari. 552 U. S.
___ (2007).

——————
  * The State initially cross-appealed the District Court’s grant of
Hoffman’s habeas petition for ineffective assistance of counsel at
sentencing. The State, however, subsequently withdrew that cross-
appeal, leaving in place the District Court’s order granting habeas
relief as to Hoffman’s death sentence. 455 F.3d 926, 931 (CA9 2006).
2                   ARAVE v. HOFFMAN

                         Per Curiam

   Hoffman now abandons his claim that counsel was
ineffective during plea bargaining. See Respondent’s
Motion to Vacate Decision Below and Dismiss the Cause
as Moot. He “no longer seeks or desires the relief ordered
by the Court of Appeals with respect to the plea offer.” Id.,
at 3. Rather, Hoffman now “wishes to withdraw his claim
of ineffective assistance of counsel in connection with plea
bargaining” and asks this Court to dismiss his appeal with
prejudice on that issue so that he may proceed with the
resentencing ordered by the District Court. Ibid.
   The State, in its response, notes that Hoffman’s re
quested relief is “virtually identical to the request made by
the state in its Petition for Certiorari.” Response to Re
spondent’s Motion to Vacate Decision Below and Dismiss
the Cause as Moot, p. 3. The State therefore agrees that
the instant motion to vacate and dismiss with prejudice
moots Hoffman’s claim of ineffective assistance of counsel
during plea negotiations and asks that the motion be
granted.
   We grant respondent’s motion. Because his claim for
ineffective assistance of counsel during pretrial plea bar
gaining is moot, we vacate the judgment of the Court of
Appeals to the extent that it addressed that claim. The
case is remanded to the United States Court of Appeals for
the Ninth Circuit with directions that it instruct the
United States District Court for the District of Idaho to
dismiss the relevant claim with prejudice. Deakins v.
Monaghan, 484 U.S. 193, 200–201 (1988); United States
v. Munsingwear, Inc., 340 U.S. 36, 39–40 (1950).

                                             It is so ordered.